                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION



UNITED STATES OF AMERICA,                      )    CASE NO: 5:12-cr-00507
                                               )
                Plaintiff,                     )
                                               )    JUDGE CHRISTOPHER A. BOYKO
                v.                             )
                                               )    MAGISTRATE JUDGE RUIZ
REUBEN J. DONALD,                              )
                                               )    REPORT AND RECOMMENDATION
                Defendant.                     )    SUPERVISED RELEASE




         This matter has been referred to the undersigned to conduct appropriate proceedings

including revocation proceedings and file a Report and Recommendation. The defendant,

Reuben J. Donald, appeared before the undersigned on October 29, 2018, for a preliminary

revocation proceeding. Mr. Donald was represented by appointed counsel, Michael J. O’Shea.

Assistant U.S. Attorney Justin Seabury Gould appeared on behalf of the United States of

America. Probation Officer Jennifer Giammarco appeared on behalf of Probation Officer Adam

Jones.

         The defendant is accused, in a July 19, 2017 Violation Report, of committing three

violations of the terms of his supervised release. The undersigned advised the defendant of the

alleged violations in the Violation Report and his right to a preliminary hearing regarding

whether probable cause exists to support the alleged violations. Defendant stated that he

understood the charges outlined in the Violation Report and the undersigned finds that he

knowingly and voluntarily signed a waiver of the probable cause hearing. Further, the defendant,
Reuben J. Donald, knowingly and voluntarily admitted to the three violations. The violations are

generally described as follows: 1) New Law Violation; 2) Unauthorized Travel; and 3) Failure to

Submit Monthly Supervision Report.

       The undersigned, therefore, recommends a finding that the defendant violated the terms

of his supervised release, in that he knowingly and voluntarily admitted to all three violations.

       In addition, the United States moved for detention. The undersigned finds that defendant

knowingly and voluntarily waived his right to a detention hearing. For the foregoing reasons and

as set forth on the record during the hearing, the defendant is remanded to the custody of the

Attorney General or his designee pending the final revocation hearing before the Honorable

Christopher A. Boyko.



Date: October 30, 2018                                       s/ David A. Ruiz
                                                             David A. Ruiz
                                                             U.S. Magistrate Judge




                                          OBJECTIONS

        Any objections to this Report and Recommendation must be filed with the Clerk of
Courts within fourteen (14) days after the party objecting has been served with a copy of this
Report and Recommendation. Failure to file objections within the specified time may waive the
right to appeal the District Court’s order. See United States v. Walters, 638 F.2d 947 (6th Cir.
1981); Thomas v. Arn, 474 U.S. 140 (1985), reh’g denied, 474 U.S. 1111 (1986).




                                                 2
